MEMORANDUM **
Angelina C. Patao appeals from her guilty-plea conviction and 200-month sentence for conspiracy to distribute and possess with intent to distribute 500 grams or more of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Patao’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. No pro se supplemental brief has been filed. The government has filed a motion to dismiss the appeal.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief on direct appeal. We affirm the conviction, and we dismiss the appeal of the sentence based on a valid appeal waiver.
Counsel’s motion to withdraw is granted.
The government’s motion to dismiss is granted in part.
Conviction AFFIRMED; Appeal of sentence DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.